FILED
                              NOT FOR PUBLICATION                            JUN 02 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NABIL DAWOD HANNALLA; et al.,                    No. 09-70306

               Petitioners,                      Agency Nos. A095-291-683
                                                             A095-291-684
  v.                                                         A095-291-685
                                                             A095-291-686
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Nabil Dawod Hannalla and his family, natives and citizens of Egypt, petition

for review of the Board of Immigration Appeals’ (“BIA”) order denying their

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. §

1252. We review for abuse of discretion the denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ordonez v. INS, 345 F.3d 777, 782 (9th Cir. 2003). We grant the petition for

review, and remand for further proceedings.

         The BIA abused its discretion by failing adequately to consider petitioners’

motion to reopen based on changed country conditions. See Franco-Rosendo v.

Gonzales, 454 F.3d 965, 966 (9th Cir. 2006) (“BIA abuses its discretion when it

fails to consider and address in its entirety the evidence submitted by a petitioner”

(internal quotation marks and citation omitted)). Petitioners submitted country

conditions documents describing escalating violence against Coptic Christians in

Egypt. In its decision, the BIA did not sufficiently address this evidence in light of

the outstanding arrest warrant against Hannalla in Egypt. See Malty v. Ashcroft,

381 F.3d 942, 946 (9th Cir. 2004). We note, given the passage of time, that

petitioners are not precluded from updating the contents of their motion to reopen

to reflect current conditions in Egypt. See id. at 946 (“changed country conditions

are specifically excepted from the numerical limitations on motions”). We

therefore remand for the BIA to reconsider petitioners’ changed country conditions

claim.

         PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                   09-70306